ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Satisfield, 2012 IL App (2d) 110297




Appellate Court             THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                     LASHAWN SATISFIELD, Defendant-Appellant.



District & No.              Second District
                            Docket No. 2-11-0297


Filed                       October 1, 2012


Held                        The demand for a speedy trial filed by defendant while he was
(Note: This syllabus        incarcerated in a Department of Corrections’ facility was ineffective due
constitutes no part of      to his failure to comply with section 3-8-10 of the Unified Code of
the opinion of the court    Corrections requiring that he send a copy of the demand to the chief
but has been prepared       administrative officer of the facility where he was incarcerated.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under              Appeal from the Circuit Court of Lake County, No. 09-DT-3362; the
Review                      Hon. George D. Strickland, Judge, presiding.



Judgment                    Affirmed.
Counsel on                 Thomas A. Lilien and R. Christopher White, both of State Appellate
Appeal                     Defender’s Office, of Elgin, for appellant.

                           Michael J. Waller, State’s Attorney, of Waukegan, (Lawrence M. Bauer,
                           of State’s Attorneys Appellate Prosecutor’s Office, of counsel), and
                           David Neal, of Coal City, for the People.


Panel                      JUSTICE BIRKETT delivered the judgment of the court, with opinion.
                           Justices McLaren and Hutchinson concurred in the judgment and opinion.




                                              OPINION

¶1          Following a stipulated bench trial, defendant, Lashawn Satisfield, was found guilty of
        driving under the influence of alcohol (625 ILCS 5/11-501(a) (West 2008)). On appeal,
        defendant contends that the trial court erred in striking his speedy-trial demand. For the
        reasons that follow, we affirm.

¶2                                        BACKGROUND
¶3           Defendant was charged with two counts of driving under the influence of alcohol (625
        ILCS 5/11-501(a)(1), (a)(2) (West 2008)). On January 7, 2010, he filed a speedy-trial
        demand, but failed to appear in court on February 10, 2010. As a result, the trial court entered
        a bond forfeiture warrant for defendant’s arrest and ordered him to appear in court on March
        17, 2010.
¶4           On March 2, 2010, defendant filed a second speedy-trial demand, this time while
        incarcerated in the Department of Corrections’ Lawrence Correctional Center on a separate
        offense. At the March 17, 2010, hearing, the State moved to strike defendant’s second
        demand on the basis that defendant failed to send a copy of the demand to the chief
        administrative officer of Lawrence Correctional Center, as required by section 3-8-10 of the
        Unified Code of Corrections (Code) (730 ILCS 5/3-8-10 (West 2010)). Defendant did not
        appear on that date.
¶5           Following a subsequent hearing on the matter, the trial court granted the State’s motion
        and struck defendant’s second demand. The oral motion to reconsider made by defendant
        shortly thereafter was denied.
¶6           On May 26, 2010, the trial court entered judgment on the bond forfeiture.
¶7           Defendant filed a third speedy-trial demand on August 10, 2010, and the case proceeded
        to a stipulated bench trial on November 29, 2010, after which the trial court found defendant
        guilty and sentenced him to one year of court supervision. Following an unsuccessful motion

                                                  -2-
       for a new trial, defendant brought this timely appeal.

¶8                                           ANALYSIS
¶9         On appeal, defendant contends that the trial court erred in granting the State’s motion to
       strike his second speedy-trial demand. According to defendant, because the State was aware
       of his incarceration at Lawrence Correctional Center, his failure to send a copy of his second
       speedy-trial demand to the chief administrative officer was not fatal to his demand. We
       disagree.
¶ 10       Section 3-8-10 of the Code provides that the speedy-trial rights afforded defendants under
       sections 103-5(b), (c), and (e) of the Code of Criminal Procedure of 1963 (725 ILCS 5/103-
       5(b), (c), (e) (West 2010)) shall apply to people committed to the Department of Corrections.
       730 ILCS 5/3-8-10 (West 2010). Section 3-8-10 requires, however, that a defendant file a
       demand that includes the following:
           “a statement of the place of present commitment, the term, and length of the remaining
           term, the charges pending against him or her to be tried and the county of the charges,
           and the demand shall be addressed to the state’s attorney of the county where he or she
           is charged with a copy to the clerk of that court and a copy to the chief administrative
           officer of the Department of Corrections institution or facility to which he or she is
           committed.” 730 ILCS 5/3-8-10 (West 2010).
¶ 11       In People v. Staten, 159 Ill. 2d 419, 426, 429-30 (1994), our supreme court held that the
       defendant’s failure to include in his speedy-trial demand a reference to section 3-8-10 of the
       Code or the details of his incarceration, time served, and time remaining on his sentence
       rendered his demand ineffective. The defendant argued, as defendant does in the present
       case, that because the State knew where he was incarcerated, his failure to strictly comply
       with the requirements of section 3-8-10 should be excused, as the purpose of the statute was
       served. Staten, 159 Ill. 2d at 427-28. The supreme court rejected that argument, noting that
       the requirements of section 3-8-10 are neither technical nor meaningless and that the
       legislature chose to place the burden of making an affirmative speedy-trial demand according
       to section 3-8-10 on incarcerated defendants. Staten, 159 Ill. 2d at 428. In addition, the Staten
       court noted that courts of this state had already held that the State’s knowledge of a
       defendant’s whereabouts did not relieve the defendant of the burden of complying with
       section 3-8-10. Staten, 159 Ill. 2d at 428; see also People v. Wentlent, 109 Ill. App. 3d 291
       (1982); People v. Davis, 92 Ill. App. 3d 869 (1981).
¶ 12       Defendant attempts to distinguish Staten on the ground that the defendant’s violations
       of section 3-8-10 in Staten were more flagrant than the violation in the present case, where
       defendant simply failed to deliver a copy of the demand to the chief administrative officer
       of Lawrence Correctional Center. This contention is unavailing, as the language used by the
       supreme court in Staten indicates that the supreme court intended to mandate strict
       compliance with the requirements of section 3-8-10. Noting several decisions that required
       compliance with section 3-8-10 as a precondition of the running of the speedy-trial period,
       the supreme court stated the following:
                “The above authorities recognize that a defendant who claims a violation of a speedy-

                                                 -3-
            trial right cannot prevail if the demand for trial fails to comply with the terms of the
            governing speedy-trial provision. To treat the informational requirements of section 3-8-
            10 as surplusage would be to infringe on the legislative prerogative to set reasonable
            conditions on an incarcerated defendant’s right to receive a trial within 160 days of the
            demand. As reflected by the statutes examined in the instant case, the legislature has seen
            fit to provide different time periods and demand requirements for offenders who are
            differently situated.” Staten, 159 Ill. 2d at 429-30.
       Nowhere in this passage or in the cases cited by Staten is there support for defendant’s
       position that whether omissions in a speedy-trial demand made pursuant to section 3-8-10
       are fatal is dependent upon the number and severity of the omissions. Rather, Staten suggests
       that a defendant must fully comply with all of the requirements of section 3-8-10 in order to
       set the 160-day period running. Although the defendant in Staten failed to comply with more
       requirements than defendant in the present case, in each case the claimed purpose of section
       3-8-10 (to make the State aware of the defendant’s whereabouts) was satisfied. Nevertheless,
       the supreme court in Staten held that the defendant’s demand was insufficient. Accordingly,
       we see no reason to excuse defendant from full compliance with the requirements of section
       3-8-10 simply because he satisfied a few more requirements than the defendant in Staten.
¶ 13        During oral arguments on this matter, counsel for defendant argued strenuously that the
       record did not contain any evidence that defendant, in fact, failed to send a copy of the
       demand to the chief administrative officer of Lawrence Correctional Center. He also argued
       that any deficiency in putting the chief administrative officer on notice could have been
       remedied by the State’s writting defendant into court upon receiving his demand. With
       respect to defendant’s claim that the record does not indicate whether defendant sent a copy
       to the chief administrative officer, we note that defendant had at least two opportunities to
       demonstrate to the trial court that he had complied with all of the requirements of section 3-
       8-10: at the hearing on the State’s motion to strike his demand and at the hearing on
       defendant’s posttrial motion. At both hearings, defendant’s compliance with section 3-8-10
       was squarely at issue, yet defendant took neither opportunity to demonstrate that he had sent
       a copy of his demand to the chief administrative officer. Moreover, the burden to comply
       with the requirements of section 3-8-10 was on defendant. People v. Sandoval, 236 Ill. 2d
57, 66 (2010) (“the legislature intended to place the burden of compliance [with the
       requirements of section 3-8-10] on the demanding defendant”). The State was under no
       obligation to remedy defendant’s failure to comply with section 3-8-10, and defendant’s
       attempt to shift that burden is unavailing.
¶ 14        Because we conclude that defendant was required to comply with all of the requirements
       of section 3-8-10–including sending a copy of his demand to the chief administrative
       officer–and because defendant has offered nothing tending to show that he complied with all
       of those requirements, the trial court did not err in striking defendant’s second speedy-trial
       demand. Given our conclusion that defendant’s failure to demonstrate compliance with the
       requirements of section 3-8-10 is fatal to his demand, we need not determine what, if any,
       effect his failure to appear in the trial court on February 10, 2010, and March 17, 2010, had
       on any of his demands.


                                                 -4-
¶ 15                                 CONCLUSION
¶ 16   For the foregoing reasons, the judgment of the circuit court of Lake County is affirmed.

¶ 17   Affirmed.




                                           -5-